Ross, J.:
A Police Judge is undoubtedly a judicial officer, but he is a judicial officer of a municipality. He is, therefore, a municipal officer, and is not one of those mentioned in Section 10 of Article xxii. of the present Constitution. (In re Stuart, 53 Cal. 748; Barton v. Kalloch, 56 Cal. 95; Uridias v. Morrill, 22 id. 473; People v. Provines, 34 id. 520; Political Code, §§ 4355, 4370.)
This disposes of the claim of the relator to the office of Police Judge of the City of Sacramento. But the purpose of the action was to oust the respondent as well as to install the relator.
Respondent was elected to the office at the general election held in September, 1879. He was elected by virtue of the Act of the Legislature approved April 1, 1864, and of those provisions of the present Constitution continuing in existence Police Courts and changing the time of holding judicial elections from October to the day of the general elections in the month of September.
*558The Act of April 1, 1864, is entitled “An Act to provide for the election of the Police Judge of the City of Sacramento at the time of the election of other judicial officers,” and declares: “The Police Judge of the City of Sacramento shall be elected at the special judicial election to be holden on the third Wednesday in October, A. D. 1865, and every two years thereafter, and shall take office on the first da.y of January next succeeding his election, and shall hold for two years and until his successor is elected and qualified.”
The evident purpose of this act was, as its title indicates, to provide for the election of the Police Judge of the City of Sacramento at the time of the election of other judicial officers. Until the adoption of the present Constitution such judicial elections were held in the month of October, but by the provisions of that instrument the time of holding them was changed to the day of the general elections in September. Accordingly, at the general election in September, 1879, the judicial officers of the State were elected. At that time the respondent was voted for and elected Police Judge of the City of Sacramento. And although he was not elected on the third Wednesday in October, he was elected at the time of the election of the other judicial officers, which was in accordance with the obvious intent and meaning of the Act of April 1, 1864; and having been elected in substantial compliance with the law, and having qualified and entered upon the discharge of the duties of the office, we think his tenure ought not to be disturbed.
Judgment affirmed.
McKinstry, Thornton, and Sharpstein, JJ., concurred.